Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends on claim 12 that is limited to a method for producing a cultured meat product. However, claim 18 recites “exposing the electrospun polymer fiber to saliva”. In the sequence of steps in claim 12, it is not clear where this exposure to saliva takes place. It appears that exposure to saliva should take place before the scaffold in placed in the bioreactor. Exposure of scaffold to saliva after the cultured meat is removed from the bioreactor is a vague step in the process. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-16, 21, 23-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or in the alternative unpatentable over Vein (US 2005/0010965, hereinafter R1).
Claim is limited to a cultured meat product comprising a scaffold (support) made of electrospun polymer fiber and a population of cells. The meat product may have a thickness of 100 micron to about 500 mm. 
Claim 1 - R1 discloses a non-human tissue engineered meat product and a method for producing such meat product. The meat product comprises muscle cells and is used for food consumption. (Abstract)
Claims 10, 23 - R1 teaches of muscle cells derived from embryonic mesenchymal stem cells that give rise to muscle cells. The muscle cells may also be derived from other tissues. [0011]
Claim 1- R1 discloses that muscle cells may be grown in culture into muscle tissues that are attached to a support structure such as two or three-dimensional scaffold or support structure. [0012]
Claims 1, 2, 7, 8, 9, 12, 15, 16, 21 - R1 discloses that muscle cells may also be grown on, around, or inside a three-dimensional support structure. The support struct may be designed into different sizes, shapes and forms as desired to provide the shape and form for the muscle cells to grow and resemble different types of muscle tissues such as a steak, tenderloin, shank, chicken breast, fish fillet, lobster tail, etc. The support structure may be made from natural or synthetic biomaterials that are preferably non-toxic and not harmful if ingested. Natural biomaterials may include collagen, fibronectin, laminin, or other extracellular matrices. Synthetic biomaterials may include hydroxyapatite, alginate, polyglycolic acid, polylactic acid or their co-polymers. The support structure may be formed as solid or semisolid support. [0013, Example V]
Claim 10, 23 - R1 teaches that fat in the meat makes it tastier. However, in the process the ratio of muscle cells to fat cells may be regulated in vitro to produce the meat products with optimal flavor and health effects. [0016, 0032, 0034, 0037]
Claim 10, 23 - R1 discloses that cartilage derived from chondrocytes may first form an underlying support layer or structure together with the support structure. [0017, 0038]
R1 teaches of using aseptic techniques so that the product be free of pathogens and parasites. [0018]
R1 discloses that vitamins may be included in the cultured meat product. [0020]
R1 discloses that inclusion of seasoning into the cultured meat can make meatballs, fishballs hamburger, etc. Other meat products such as jerky, ham, bologna, salami, etc.  may be produced. [0022]
Claim 13 recites an incubation time of 1 day to about 6 weeks. In growing animal cells, the incubation time depends on the desired density of the grown tissue. Therefore, under various growth conditions, the incubation time for growth would be different. 
However, in the alternative, producing cultured meat for human consumption would have been obvious over the teachings of R1. 
Claims 6, 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vein (US 2005/0010965, hereinafter R1) in view of Lelkes (US 2012/0058090, hereinafter R2)
R1 discloses the use of two- or three-dimensional scaffolds (supports) for growing animal cells into muscle tissue. However, R1 is silent to the method of producing the scaffolds. 
R2 discloses alimentary protein based scaffolds. The scaffolds are produced from plant products. The engineered biomaterials are able to support the growth of animal cells. (Abstract)
R2 discloses that plant material is electrospun to produce elecetrospun fibers. [0013-0014]
R2 teaches of using various natural and/or synthetic polymers for producing the scaffolds. [001-0012, 0018-0019]
The plant product may be selected from corn, wheat, potato, soybean, pea, gelatin or combinations of these materials. [0015]
R2 teaches of using soy protein isolate or a blend of soy protein isolate and poly (ethylene oxide)(PEO). [0016]
R2 also teaches of using corn zein for producing the scaffold. [0017]
The scaffolds may be used for culturing stem cells, muscle cells, fibroblasts and mixtures thereof. [0022]
R2 discloses the type of scaffolds that may be produced. [0052]
Claim 6, 19 - R2 discloses the methods of making a scaffold. R2 teaches of modulating fiber organization into aligned fibrous polymer scaffolds. [0100, 0101, 0102, Fig 1A -Fig 1H]
R2 teaches that by selecting different natural and synthetic materials, many characteristics of the scaffold are manipulated. [0116]
Claims 5, 18 - Since R2 discloses the use of natural polymers and/or combination of natural and synthetic polymers for producing alimentary protein based scaffolds, such compositions are degraded upon exposure to saliva. The Examples in the instant case use zein (or zein + poly (ethylene oxide)) or soy protein isolate (or soy protein isolate + polycaprolactone) for producing the scaffolds. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce scaffolds made of natural and/or synthetic polymers for producing cultured meat products as clearly disclosed by R2. One would do so to produce scaffolds for growing animal cells into muscle tissue wherein the scaffold is biocompatible/edible. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing cultured meat comprising edible scaffolds (support material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791